ICJ_084_EastTimor_PRT_AUS_1992-06-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER OF 19 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE DU 19 JUIN 1992
Official citation :

East Timor (Portugal v. Australia),
Order of 19 June 1992, I.C.J. Reports 1992, p. 228

Mode officiel de citation :

Timor oriental (Portugal c. Australie),
ordonnance du 19 juin 1992, C.I.T. Recueil 1992, p. 228

 

Sales number 6 1 2
N° de vente :

 

ISBN 92-1-070670-6

 

 
228

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992
19 juin

Rôle général
19 juin 1992 n° 84

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président:
MM. LACHS, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
RANJEVA, AJIBOLA, juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 31, 44 et 45 de son
Règlement,

Vu l’ordonnance en date du 3 mai 1991 par laquelle le Président de la
Cour a fixé aux 18 novembre 1991 et 1° juin 1992 les dates d’expiration
des délais pour le dépôt, respectivement, du mémoire de la République
portugaise et du contre-mémoire du Commonwealth d’ Australie,

Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans ces délais;

Considérant qu’au cours d’une réunion entre le Président de la Cour et
les représentants des Parties, tenue le 1% juin 1992, les Parties sont conve-
nues de demander à la Cour que soit autorisée la présentation d’une ré-
plique du demandeur et d’une duplique du défendeur et qu’un délai de
six mois soit fixé pour chacune de ces pièces de procédure;
TIMOR ORIENTAL (ORDONNANCE 19 VI 92) 229

Compte tenu des vues des Parties,

Autorise la présentation d’une réplique et d’une duplique en lespèce;

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces de procédure :

Pour la réplique de la République portugaise, le 1° décembre 1992;

Pour la duplique du Commonwealth d’ Australie, le 1° juin 1993;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-neuf juin mil neuf cent quatre-vingt-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
portugaise et au Gouvernement du Commonwealth d’Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
